DETAILED ACTION
Claims 21-40 are pending in this office action.

Claim Objections
Claims 1, 28, 35 are objected to because of the following informalities: 
The term “a events” should be written as “events”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “both first and second user engagement content to the first user” in claims 21, 28, 35 is unclear whether “first” refers to first user engagement content to the first user or “first” refers first feature.
The dependent claims 22-27, 39-34, 36-40 of claims 21, 28 and 35 are rejected under the same reason as discussed in claims 21, 28 and 35.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 28 and 35  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 15  of U.S. Patent No. US patent No: 11055293 in view of Lemberger et al (or hereinafter “Lem”) (US 20180338120).
Claims 1, 9, 15 of the U.S. Patent No. US patent No: 11055293 teach all of claimed limitations of claims 21, 28, 35, except limitation “determining, based on a user-specific rule, that the first user engagement content has a higher priority than the second user engagement content”.
Lem teaches the claimed limitations:
“determining, based on a user-specific rule, that the first user engagement content has a higher priority than the second user engagement content” as assigning as determining, based on a user-defined a set of rules, higher priority to a first video stream that is interested by a user and lower priority to a second video stream or a second event that is less interested by the user (paragraphs 9, 160-162).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Lem’s teaching to US patent No: 11055293 in order to display quickly most relevance contents to be interest to user for viewing in a sequence order of events and further to allow a user to receive events that are more urgent and/or more likely to be of interest.
The below table shows the differences between the instance application and US patent No: 11055293.

The instance application: 17327080
US patent No: 11055293 
21. (New) A method for implementing a user engagement platform using a database system, the method comprising: 

maintaining the user engagement platform in association with an application or service, the user engagement platform being configurable to provide user engagement content to users of the application or service, 

the user engagement content comprising explanatory information illustrating one or more features of the application or service; 

causing configuration of, based on instructions from an authorized administrator, a plurality of user engagement content,

 the plurality of user engagement content being configurable by the authorized administrator to be automatically provided to users of the application or service in response to occurrence of a events in association with the users of the application or service; 



determining that a first event has occurred in association with a first user of the application or service, 

the first event corresponding to provision of both first and second user engagement content to the first user; 












determining, based on a user-specific rule, that the first user engagement content has a higher priority than the second user engagement content; and 













responsive to determining that the first user engagement content has the higher priority than the second user engagement content, causing display of, on a device of the first user, the first user engagement content prior to displaying the second user engagement content.  


28. (New) A database system implemented using a server system comprising one or more hardware processors, the database system configurable to cause: 

maintaining a user engagement platform in association with an application or service, the user engagement platform being configurable to provide user engagement content to users of the application or service, the user engagement content comprising explanatory information illustrating one or more features of the application or service; 

configuring, based on instructions from an authorized administrator, a plurality of user engagement content, the plurality of user engagement content being configurable by the authorized administrator to be automatically provided to users of the application or service in response to occurrence of a events in association with the users of the application or service; 




determining that a first event has occurred in association with a first user of the application or service, the first event corresponding to provision of both first and second user engagement content to the first user; 

determining, based on a user-specific rule, that the first user engagement content has a higher priority than the second user engagement content; and 

responsive to determining that the first user engagement content has the higher priority than the second user engagement content, displaying, on a device of the first user, the first user engagement content prior to displaying the second user engagement content.  

35. (New) A computer program product comprising a non-transitory computer-readable medium storing computer-readable program code capable of being executed by one or more processors, the computer-readable program code comprising instructions configurable to cause:

 maintaining a user engagement platform in association with an application or service, the user engagement platform being configurable to provide user engagement content to users of the application or service, the user engagement content comprising explanatory information illustrating one or more features of the application or service; 

configuring, based on instructions from an authorized administrator, a plurality of user engagement content, the plurality of user engagement content being configurable by the authorized administrator to be automatically provided to users of the application or service in response to occurrence of a events in association with the users of the application or service; 

determining that a first event has occurred in association with a first user of the application or service, the first event corresponding to provision of both first and second user engagement content to the first user; 

determining, based on a user-specific rule, that the first user engagement content has a higher priority than the second user engagement content; and 

responsive to determining that the first user engagement content has the higher priority than the second user engagement content, displaying, on a device of the first user, the first user engagement content prior to displaying the second user engagement content.  

1. A database system implemented using a server system comprising one or more hardware processors, the database system configurable to cause: 
maintaining a user engagement platform in association with an application or service, the user engagement platform being configurable to provide user engagement content to users of the application or service,
 
the user engagement content comprising explanatory information illustrating one or more features of the application or service; 
generating, responsive to a request received from an authorized administrator, first user engagement content, 
the first user engagement content being configurable by the authorized administrator to be automatically provided to users of the application or service in response to occurrence of a first event in association with the users of the application or service; 
storing the first user engagement content in the database system; 
determining that the first event has occurred in association with a first user of the application or service; 
automatically selecting, based on a measurement of timing of consumption of designated user engagement content and subsequent use of a designated feature of the application or service, a timing of when to present the first user engagement content to the first user; 
causing display of, responsive to determining that the first event has occurred in association with the first user, the first user engagement content according to the timing on a device of the first user; 
determining that a second event has occurred in association with the first user of the application or service, 
the second event corresponding to provision of both second user engagement content and third user engagement content to the first user; 
determining that the second user engagement content has a higher priority than the third user engagement content; and 



responsive to determining that the second user engagement content has the higher priority than the third user engagement content, displaying, on the device of the first user, the second user engagement content prior to displaying the third user engagement content.

9. A method for implementing a user engagement platform using a database system, the method comprising: 

maintaining a user engagement platform in association with an application or service, the user engagement platform being configurable to provide user engagement content to users of the application or service, the user engagement content comprising explanatory information illustrating one or more features of the application or service; 

receiving a request, from an authorized administrator, to generate first user engagement content, the first user engagement content being configurable by the authorized administrator to be automatically provided to users of the application or service in response to occurrence of a first event in association with the users of the application or service;
 storing, by one or more hardware processors, the first user engagement content in the database system; 

determining that the first event has occurred in association with a first user of the application or service; 


automatically selecting, based on a measurement of timing of consumption of designated user engagement content and subsequent use of a designated feature of the application or service, a timing of when to present the first user engagement content to the first user; 

causing display of, responsive to determining that the first event has occurred in association with the first user, the first user engagement content according to the timing on a device of the first user; 

determining that a second event has occurred in association with the first user of the application or service, the second event corresponding to provision of both second user engagement content and third user engagement content to the first user; 
determining that the second user engagement content has a higher priority than the third user engagement content; and 
responsive to determining that the second user engagement content has the higher priority than the third user engagement content, displaying, on the device of the first user, the second user engagement content prior to displaying the third user engagement content.
15. A computer program product comprising a non-transitory computer-readable medium storing computer-readable program code capable of being executed by one or more processors, the computer-readable program code comprising instructions configurable to cause: maintaining, using a database system, a user engagement platform in association with an application or service, the user engagement platform being configurable to provide user engagement content to users of the application or service, the user engagement content comprising explanatory information illustrating one or more features of the application or service; generating, responsive to a request received from an authorized administrator, first user engagement content, the first user engagement content being configurable by the authorized administrator to be automatically provided to users of the application or service in response to occurrence of a first event in association with the users of the application or service; storing the first user engagement content in the database system; determining that the first event has occurred in association with a first user of the application or service; automatically selecting, based on a measurement of timing of consumption of designated user engagement content and subsequent use of a designated feature of the application or service, a timing of when to present the first user engagement content to the first user; causing display of, responsive to determining that the first event has occurred in association with the first user, the first user engagement content according to the timing on a device of the first user; determining that a second event has occurred in association with the first user of the application or service, the second event corresponding to provision of both second user engagement content and third user engagement content to the first user; determining that the second user engagement content has a higher priority than the third user engagement content; and responsive to determining that the second user engagement content has the higher priority than the third user engagement content, displaying, on the device of the first user, the second user engagement content prior to displaying the third user engagement content.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 21- 22, 24-25, 27-28, 31-32, 35-36 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al (or hereinafter “Roberson”) US 6269369) in view of Hoagland et al (or hereinafter “Hoagland”) (US 20140337436) and Lemberger et al (or hereinafter “Lem”) (US 20180338120)
As to claim 21, Robertson teaches a method for implementing a user engagement platform using a database system paragraphs 13, 14, 57-58), the method comprising: 
“maintaining the user engagement platform in association with an application or service” as maintaining a server 330 e.g., maintaining user database 340 in the server as a user engagement platform in association with service or web server software 342 (fig. 5, col. 3, lines 10-20; col. 4, lines 25-45; col. 6, lines 40-56), 
“the user engagement platform being configurable to provide user engagement content to users of the application or service” as the server or user database 340 being configurable to display as provide pseudo software graphical user interfaces (GUIs) (figs. 8-10) e.g., a pseudo GUI 600 or a pseudo GUI 620 as user engagement content to members as users of the service or the web server software 342 (fig. 9, col. 6, lines 40-57; col. 8, lines 10-67) to allow the users providing permission to other users to view their records or address books (col. 2, lines 58-67; col. 3, lines 1-30),  
“the user engagement content comprising explanatory information illustrating one or more features of the application or service” as  the pseudo GUI 620 as user engagement content includes a user address book that includes fields such as email field 634-2, work field 634-4 as explanatory information illustrating dtully@isp.com as feature of the service or application (fig. 10, col. 10, lines 15-65; col. 6, lines 40-55);
“causing configuration of, based on instructions from an authorized administrator, a plurality of user engagement content” as generating,  based on user request i.e., submits registration form that includes fields 560-2, 560-4, 560-6 as instructions filled out by a user,  a user record or address book that includes Birthday content, work phone content, and  graduation year content as a plurality of user engagement content  corresponding with the filled fields in the form (fig. 7, col. 6, lines 55-67; col. 7, lines 1-27).  The user record is stored in database in response the request (col. 7, lines 20-27).  The user is not an authorized administrator,
“ the plurality of user engagement content being configurable by the authorized administrator to be automatically provided to users of the application or service in response to occurrence of a events in association with the users of the application or service” as Birthday content, work phone content, and  graduation year content of the user record or address book as a plurality of user engagement content being configurable by the user (col. 2, lines 55-67; col. 3, lines 1-10; col. 6, lines 58-67) to be automatically provided to users of the service who are authorized to view the user record in response to occurrence of permissions as events e.g., user’s selection permissions (fig. 9, col. 3, lines 10-30; col. 9, lines 15-67; col. 10, lines 1-20) or   updating of fields as occurrence of events in the user record association with users of the service or application (col. 11, lines 35-67; col. 21, lines 1-10).). The user is not authorized administrator.
In particularly, for each first user, system maintains a database of information about the second users to whom the first user has established a link. The personal address book of the first user contains the information in the data fields that the second users have given the first user permission to view. Whenever a second user changes any information in any data field of his data record, the information in that field is automatically updated in the information database of each first user whom he has given permission to view the information in that data field (col. 3, lines 10-21).
Users directly update their own respective personal records within the database, and the personal records stored within the database are at least partially viewable as virtual address book entries, so that updates made by users to their own respective personal records are reflected automatically within the virtual personal address books of other users without the need to propagate or separately apply the updates to individual address books (col. 21, lines 1-10).
If one or more of the second users who have linked to the first user and have provided Personal Information permission or Work Information permission to the first user have changed their work or home address, a text description 650-8 alerts the first user. If a second user has changed his work address information and has given the first user Work Information permission, the second user's new work address information 650-10, 650-12 is displayed. If a second user has changed his home address information and has given the first user Personal Information permission, the second user's new home address information is displayed. FIG. 7. After changing his address information in his personal data record, the second user does not need to specify that the new address information be provided to each first user to whom he has linked and given the proper form of data field permission. The new address information is provided to each first user quickly and automatically (col. 11, lines 35-67);
 “determining that a first event has occurred in association with a first user of the application or service” as displaying as determining that a contact 630 as a first event has selected in association with a first user (col. 10, lines 15-35) of  the service of the personal contact manager software 343 (6, lines 40-58). For example, if the first user clicks on the letter "T" 624 in level 1 620 of the pseudo address book interface, all contacts whose last names begin with the letter T and about whom information is stored in the first user's personal address book will be displayed 628 in level 2 626 of the pseudo address book GUI (col. 10, lines 20-35),
“the first event corresponding to provision of both first and second user engagement content to the first user” as the contact 630 as the first event corresponding to displaying of both of work address information and home address information to the first user (col. 10, lines 45-55).  The work address information and home address information is represented as both first and second user content. For example, if the first user clicks on the second user name "Tully, Donald" 630, the information pertaining to Donald Tully stored in the first user's personal address book will be displayed in level 3 632 of the pseudo address book GUI (col. 10, lines 45-55).
Robertson does not explicitly teach the claimed limitations:
determining, based on a user-specific rule, that the first user engagement content has a higher priority than the second user engagement content;
responsive to determining that the first user engagement content has the higher priority than the second user engagement content, causing display of, on a device of the first user, the first user engagement content prior to displaying the second user engagement content;
authorized administrator. 
 Lem teaches the claimed limitations:
“determining, based on a user-specific rule, that the first user engagement content has a higher priority than the second user engagement content” as assigning as determining, based on a user-defined a set of rules, higher priority to a first video stream that is interested by a user and lower priority to a second video stream or a second event that is less interested by the user (paragraphs 9, 160-162);
 “responsive to determining that the first user engagement content has the higher priority than the second user engagement content, causing display of, on a device of the first user, the first user engagement content prior to displaying the second user engagement content” as response to assigning as determining, higher priority to a first video stream and lower priority to a second video stream, causing display of, on a device of a user, the first video stream is displayed before displaying the second video stream (paragraphs 253, 543, 545).
In particularly, a method for displaying a plurality of video streams from a set of audio/video (A/V) recording and communication devices is provided, the method comprising receiving, at a client device associated with the set of A/V recording and communication devices, the video streams from a backend server; prioritizing the video streams based on a set of rules, wherein a first one of the video streams is assigned a first priority and a second one of the video streams is assigned a second priority, the first priority being higher than the second priority; and displaying the video streams on a display of the client device, wherein the first video stream is displayed before the second video stream (paragraph 253);
 “determining that a first event has occurred in association with a first user of the application or service” as when a user opens the application (e.g., by tapping an icon of the application displayed on the display 1802 of the client device 1108/1110, or by selecting the application using any other means), the GUI 1815 including the past events (e.g., events 1820-1840) may be presented to the user (fig. 18, paragraph 486). The above information shows  determining that icon is tapped as occurred in association with a user of the application;
“the first event corresponding to provision of both first and second user engagement content to the first user” as  when a user opens the application (e.g., by tapping an icon of the application displayed on the display 1802 of the client device 1108/1110, or by selecting the application using any other means), the GUI 1815 including the past events (e.g., events 1820-1840) may be presented to the user (fig. 18, paragraph 486). The above information indicates icon of the application as first event corresponding to presenting both of events as first and second user engagement content to the user as the first user.
Robertson and Lem disclose sharing records on a server to a user.  These references are in the same field with application’s field. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Lem’s teaching to display quickly most relevance contents to be interest to user for viewing in a sequence order of events and further to allow a user to receive events that are more urgent and/or more likely to be of interest.
Hoagland teaches the claimed limitations:
“authorized administrator” as authorized administrator (paragraph 69);
“a first event” as a first event (paragraph 159);
 “first user engagement content” as feed containing messages, posts, comments, indications of a user's personal preferences such as likes and dislikes, updates to a user's status, uploaded files (paragraphs 69, 188);
 “determining that the first event has occurred in association with a first user of the application or service” as determination can be made that the user has permission to access or update the external data source. A user can be authenticated by providing a user's access credentials. Access credentials can include a username and password. Access credentials for authentication may be provided from an API 2601 in FIG. 26 or API 2701 in FIG. 27 (paragraph 357);
“ the plurality of user engagement content being configurable by the authorized administrator to be automatically provided to users of the application or service in response to occurrence of a events in association with the users of the application or service” as displaying files that include events to a user in to occurrence of a first event in association with the users of the application or service (figs. 27-29, paragraphs 355-358).
Robertson and Hoagland disclose sharing user profiles or records on a server.  These references are in the same field with application’s field. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hoagland’s teaching of authorized administrator to Robertson’s system in order to provide new and improved ways for online communities without burdening participants, to provide a new and improved social networking model based on user affinities and interests, and further to provide to new and highly useful ways for creating, recording, organizing, managing, controlling, retrieving, sharing, manipulating and visualizing of many distinct types of online data originating from diverse sources.

As to claims 22, 29, 36,  Robertson, Lem and Hoagland teach the claimed limitation “ wherein the user engagement content comprises a step-by-step guide for using a cloud-based application, and the application or service is the cloud based application” as the user record as the record user engagement content includes user contacts (Robertson: fig. 10, col. 10, lines 15-35; col. 6, lines 58-67) that is not a step-by-step guide for using a cloud-based application. A menu 1310 that includes instructions e.g., Highlights 132, All by date and All by activity as a step-by step guide for using an application (Hoagland: paragraphs 127, 216), a cloud server as cloud based application (Lem: paragraph 328).
 
As to claims 24, 31, 38, Robertson and Hoagland teach the claimed limitation “wherein the first event comprises a keyboard event, a mouse- click event, or a page element event” as the posts can be organized in chronological order when displayed in a graphical user interface (GUI), for instance, on the user's profile page, as part of the user's profile feed (Hoagland: paragraph 58; Robertson: fig. 10).  The first post of the posts as the first event that is displayed on the user’s profile page is represented as a page element event.

As to claims 25, 32, 39, Robertson and Hoagland teach the claimed limitation “wherein the first user engagement content is displayed to the first user in accordance with a timing specifiable by the authorized administrator” as a feed item e.g., account: Acme 1341 is displayed in accordance with a time period specified by an active member as the authorized administrator (Hoagland: paragraphs 49, 221, fig. 13). For example, a user can select one of a number of tabs in a user interface to view only the highlights feed. By way of example, feed items appearing in a group feed of certain groups of which a user is an active member, i.e., the user has published to the feed within a specified time period, can be included in the highlights feed (Hoagland: paragraph 49).

Claim 28 has the same claimed limitation subject matter as discussed in claims 21; thus claim 28 is rejected under the same reason as discussed in claims 21 and 28.  In addition, Robertson teaches a database system implemented using a server system comprising one or more hardware processors, the database system configurable to cause (as a CPU, the database system configurable to cause figs. 1, 5, col. 4, lines 25-60):
“configuring, based on instructions from an authorized administrator, a plurality of user engagement content” as generating, responsive to a request i.e., submits registration form that includes fields 560-2, 560-4, 560-6 as instructions filled out by a user, received from a user, a first user record that includes Birthday content, work phone, and  graduation year content as a plurality of user engagement content  corresponding with the filled fields in the form (col. 6, lines 55-67).  The record is stored in database in response the request (col. 7, lines 1-29).  The user is not an authorized administrator.
 
Claim 35 has the same claimed limitation subject matter as discussed in claims 21 and 28; thus claim 35 is rejected under the same reason as discussed in claims 21 and 28.  In addition, Robertson teaches a computer program product comprising a non-transitory computer-readable medium storing computer-readable program code capable of being executed by one or more processors, the computer-readable program code comprising instructions configurable to cause: (as memory storing application executed by a CPU as processor, the application includes instructions configurable to cause: cause figs. 1, 5, col. 4, lines 25-60).

Claims 23, 30, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson in view of Hoagland and Lem and further in view of Mostafa (or hereinafter “Mo”) (US 20100088276).
As to claims 23, 30, 37, Robertson does not explicitly teach the claimed limitation, wherein the user-specific rule is a personalization rule associated with the first user, the personalization rule being configurable by the first user or the authorized administrator.   
Mo teaches user defined a personalization rule (paragraph 43).  Personalization rule and user settings, maintained by a user or a service provider, must also correctly map to the contact information of a specific contact when so needed (paragraph 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Mo’s teaching to Robertson’s system in order to improve the overall user experience, requiring a suitable mechanism for merging/mapping contact information from an address book and Presence information that comes from a different source

	Claims 26, 33, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson in view of Hoagland and Lem and further in view of  Plagge et al (or hereinafter “Pla”) (US 20190114367).
	As to claims 26, 33, 40, Robertson does not explicitly teach the claimed limitation wherein the timing comprises a time delay period beginning after occurrence of the first event.  
	Lem teaches amount of time includes 5 seconds or 10 seconds (paragraph 427) that is not a time delay period beginning after occurrence of the first event.  Pla teaches the delay specifying a time period after the occurrence of a consumer event (paragraphs 18, 28-29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Lem’s teaching and Pla’s teaching to Robertson’s system in order to display content to a consumer in a browser window at a time after the consumer event that triggered and further to allow for a check to confirm that a consumer has completed reading a content or answering a survey or other possibly long activity before beginning the delay.

	Claims 27, 34, are rejected under 35 U.S.C. 103 as being unpatentable over Robertson in view of Hoagland and Lem and further in view of  Kane et al ( or hereinafter “Kane”) (US 20130013749).
	As to claims 27, 34, Robertson does not explicitly teach the claimed limitation, wherein the first user is a new user of the application or service and the first user engagement content is an introductory guide for the application or service.  
	Kane teaches a user is a new user of a service (paragraph 104) and  types of tools, such as a getting stared guide, a developer guide, and/or online documentation as an introductory guide, may additionally be made available for the personalization web service  (paragraph 108).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kane’s teaching to Robertson’s system in order to enable some web service users to immediately supply the web service with sufficient information to generate meaningful item associations and further to provide the end user with links to additional content of interest on the web site.

Claims 27, 34, are rejected under 35 U.S.C. 103 as being unpatentable over Robertson in view of Hoagland and Lem and further in view of  Zapantis et al (or hereinafter “Zap”) (US 20160006774).
As to claims 27, 34, Robertson does not explicitly teach the claimed limitation, wherein the first user is a new user of the application or service and the first user engagement content is an introductory guide for the application or service.  
Zap teaches a user is a new user of ta lifestyle management system (paragraph 110) and content of menu that includes menus 7215, 7220, 7225 as an introductory guide for a service (fig. 76, paragraph 60).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Zap’s teaching to Robertson’s system in order to allow a user to quickly access various portions of the benefits related information and further to  improve the efficiency of accessing and organizing lifestyle resources by gathering one or more user preferences and measuring the user's engagement with the provided resources.


	Claims 21- 22, 24-25, 27-28, 31-32, 35-36 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al (or hereinafter “Roberson”) US 20060277213) in view of Hoagland et al (or hereinafter “Hoagland”) (US 20140337436) and Lemberger et al (or hereinafter “Lem”) (US 20180338120)
As to claim 21, Robertson teaches a method for implementing a user engagement platform using a database system paragraphs 13, 14, 57-58), the method comprising: 
“maintaining the user engagement platform in association with an application or service, the user engagement platform being configurable to provide user engagement content to users of the application or service, the user engagement content comprising explanatory information illustrating one or more features of the application or service” as maintaining user database 340 that includes user contacts such as user birthdate, record date, Arrival Date is represented as a user engagement platform in association with an application or service (paragraphs 31, 76), the user database 340 being configurable to provide user contacts to users of the application or service (paragraphs 13-14), the user contact as user engagement includes information such as email field 634-2 work field 634-4 illustrating dtully@isp.com as feature of the service or application (fig. 10, paragraphs 76-8);
 “causing configuration of, based on instructions from an authorized administrator, a plurality of user engagement content” as generating, responsive to a request i.e., submits registration form that includes fields 560-2, 560-4, 560-6 as instructions filled out by a user, received from a user, a first user record that includes Birthday content, work phone, and  graduation year content as a plurality of user engagement content  corresponding with the filled fields in the form (paragraphs 13-14, 50, 53, 57).  The record is stored in database in response the request (paragraphs 50, 53, 57-58).  The user is not an authorized administrator;
“ the plurality of user engagement content being configurable by the authorized administrator to be automatically provided to users of the application or service in response to occurrence of a events in association with the users of the application or service” as the first user record being configurable by the user to be automatically provided to users of the service who are authorized to view a first user record in response to user’s request to update the first user record (paragraphs 13-14, 50, 53, 57).  The first user is not an authorized administrator;
“determining that a first event has occurred in association with a first user of the application or service” as determining that an update has occurred in association with a first user of the service (paragraph 57, 97).  For example, a user A submits an address change from their client computer 370A. In response to the update, the personal contact manager 343 running on the server 330 updates user A's address information in the server database 340 (not shown) and issues an update notification to the client computer 370B used by user B, who is a contact of user A. This alternative embodiment assumes that user B has a PIM (also referred to as a personal digital assistant or PDA) that they would like to synchronize with the server database 340. In such a case PIM Software 392 running on the client 370B performs the synchronization operation based on the user A address update information provided by the server 330; 
 “the first event corresponding to provision of both first and second user engagement content to the first user” as the update e.g., updating work address information 650-10, 650-12 corresponding to notification or displaying of both the work address information 650-10, 650-12 as first and second user engagement content to a user as first user (paragraphs 85-86, 13). In particularly, portion of the member update pseudo GUI shown in FIG. 11, if one or more of the second users who have linked to the first user and have provided Personal Information permission or Work Information permission to the first user have changed their work or home address, a text description 650-8 alerts the first user. If a second user has changed his work address information and has given the first user Work Information permission, the second user's new work address information 650-10, 650-12 is displayed. If a second user has changed his home address information and has given the first user Personal Information permission, the second user's new home address information is displayed (paragraph 85).  Each second user's address information is entered and maintained completely by the second user, as shown in the registration form pseudo GUI 560 of FIG. 7. After changing his address information in his personal data record, the second user does not need to specify that the new address information be provided to each first user to whom he has linked and given the proper form of data field permission. The new address information is provided to each first user quickly and automatically. In addition, the architecture of the present invention is scalable to include millions of users (paragraph 86).
Robertson does not explicitly teach the claimed limitations:
determining, based on a user-specific rule, that the first user engagement content has a higher priority than the second user engagement content;
responsive to determining that the first user engagement content has the higher priority than the second user engagement content, causing display of, on a device of the first user, the first user engagement content prior to displaying the second user engagement content;
authorized administrator. 
 Lem teaches the claimed limitations:
“determining, based on a user-specific rule, that the first user engagement content has a higher priority than the second user engagement content” as assigning as determining, based on a user-defined a set of rules, higher priority to a first video stream that is interested by a user and lower priority to a second video stream or a second event that is less interested by the user (paragraphs 9, 160-162);
 “responsive to determining that the first user engagement content has the higher priority than the second user engagement content, causing display of, on a device of the first user, the first user engagement content prior to displaying the second user engagement content” as response to assigning as determining, higher priority to a first video stream and lower priority to a second video stream, causing display of, on a device of a user, the first video stream is displayed before displaying the second video stream (paragraphs 253, 543, 545).
In particularly, a method for displaying a plurality of video streams from a set of audio/video (A/V) recording and communication devices is provided, the method comprising receiving, at a client device associated with the set of A/V recording and communication devices, the video streams from a backend server; prioritizing the video streams based on a set of rules, wherein a first one of the video streams is assigned a first priority and a second one of the video streams is assigned a second priority, the first priority being higher than the second priority; and displaying the video streams on a display of the client device, wherein the first video stream is displayed before the second video stream (paragraph 253). 
Robertson and Lem disclose sharing records on a server to a user.  These references are in the same field with application’s field. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Lem’s teaching to display quickly most relevance contents to be interest to user for viewing in a sequence order of events and further to allow a user to receive events that are more urgent and/or more likely to be of interest.
Hoagland teaches the claimed limitations:
“authorized administrator” as authorized administrator (paragraph 69);
“a first event” as a first event (paragraph 159);
 “first user engagement content” as feed containing messages, posts, comments, indications of a user's personal preferences such as likes and dislikes, updates to a user's status, uploaded files (paragraphs 69, 188);
 “determining that the first event has occurred in association with a first user of the application or service” as determination can be made that the user has permission to access or update the external data source. A user can be authenticated by providing a user's access credentials. Access credentials can include a username and password. Access credentials for authentication may be provided from an API 2601 in FIG. 26 or API 2701 in FIG. 27 (paragraph 357);
“ the plurality of user engagement content being configurable by the authorized administrator to be automatically provided to users of the application or service in response to occurrence of a events in association with the users of the application or service” as displaying files that include events to a user in to occurrence of a first event in association with the users of the application or service (figs. 27-29, paragraphs 355-358),
 “determining that a first event has occurred in association with a first user of the application or service” as content includes information related to use service (paragraphs 355-358).
Robertson and Hoagland disclose sharing user profiles or records on a server.  These references are in the same field with application’s field. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hoagland’s teaching of authorized administrator to Robertson’s system in order to provide new and improved ways for online communities without burdening participants, to provide a new and improved social networking model based on user affinities and interests, and further to provide to new and highly useful ways for creating, recording, organizing, managing, controlling, retrieving, sharing, manipulating and visualizing of many distinct types of online data originating from diverse sources.

As to claims 22, 29, 36,  Robertson, Lem and Hoagland teach the claimed limitation “ wherein the user engagement content comprises a step-by-step guide for using a cloud-based application, and the application or service is the cloud based application” as the user record as the record user engagement content (Robertson: paragraphs 31, 76) includes user contacts (Robertson: paragraph 42) that is not a step-by-step guide for using a cloud-based application. A menu 1310 that includes instructions e.g., Highlights 132, All by date and All by activity as a step-by step guide for using an application (Hoagland: paragraphs 127, 216), a cloud server as cloud based application (Lem: paragraph 328).
 
As to claims 24, 31, 38, Robertson and Hoagland teach the claimed limitation “wherein the first event comprises a keyboard event, a mouse- click event, or a page element event” as the posts can be organized in chronological order when displayed in a graphical user interface (GUI), for instance, on the user's profile page, as part of the user's profile feed (Hoagland: paragraph 58; Robertson: paragraphs 76-79, fig. 10).  The first post of the posts as the first event that is displayed on the user’s profile page is represented as a page element event.

As to claims 25, 32, 39, Robertson and Hoagland teach the claimed limitation “wherein the first user engagement content is displayed to the first user in accordance with a timing specifiable by the authorized administrator” as a feed item e.g., account: Acme 1341 is displayed in accordance with a time period specified by an active member as the authorized administrator (Hoagland: paragraphs 49, 221, fig. 13). For example, a user can select one of a number of tabs in a user interface to view only the highlights feed. By way of example, feed items appearing in a group feed of certain groups of which a user is an active member, i.e., the user has published to the feed within a specified time period, can be included in the highlights feed (Hoagland: paragraph 49).

Claim 28 has the same claimed limitation subject matter as discussed in claims 21; thus claim 28 is rejected under the same reason as discussed in claims 21 and 28.  In addition, Robertson teaches a database system implemented using a server system comprising one or more hardware processors, the database system configurable to cause (as a CPU, the database system configurable to cause paragraphs 6, 13-14, 57-58, fig. 2):
“configuring, based on instructions from an authorized administrator, a plurality of user engagement content” as generating, responsive to a request i.e., submits registration form that includes fields 560-2, 560-4, 560-6 as instructions filled out by a user, received from a user, a first user record that includes Birthday content, work phone, and  graduation year content as a plurality of user engagement content  corresponding with the filled fields in the form (paragraphs 13-14, 50, 53, 57).  The record is stored in database in response the request (paragraphs 50, 53, 57-58).  The user is not an authorized administrator.
 
Claim 35 has the same claimed limitation subject matter as discussed in claims 21 and 28; thus claim 35 is rejected under the same reason as discussed in claims 21 and 28.  In addition, Robertson teaches a computer program product comprising a non-transitory computer-readable medium storing computer-readable program code capable of being executed by one or more processors, the computer-readable program code comprising instructions configurable to cause: (as memory storing application executed by a CPU as processor, the application includes instructions configurable to cause: paragraphs 6, 13-14, 57-58, fig. 2).

Claims 23, 30, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson in view of Hoagland and Lem and further in view of Mostafa (or hereinafter “Mo”) (US 20100088276).
As to claims 23, 30, 37, Robertson does not explicitly teach the claimed limitation, wherein the user-specific rule is a personalization rule associated with the first user, the personalization rule being configurable by the first user or the authorized administrator.   
Mo teaches user defined a personalization rule (paragraph 43).  Personalization rule and user settings, maintained by a user or a service provider, must also correctly map to the contact information of a specific contact when so needed (paragraph 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Mo’s teaching to Robertson’s system in order to improve the overall user experience, requiring a suitable mechanism for merging/mapping contact information from an address book and Presence information that comes from a different source

	Claims 26, 33, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson in view of Hoagland and Lem and further in view of  Plagge et al (or hereinafter “Pla”) (US 20190114367).
	As to claims 26, 33, 40, Robertson does not explicitly teach the claimed limitation wherein the timing comprises a time delay period beginning after occurrence of the first event.  
	Lem teaches amount of time includes 5 seconds or 10 seconds (paragraph 427) that is not a time delay period beginning after occurrence of the first event.  Pla teaches the delay specifying a time period after the occurrence of a consumer event (paragraphs 18, 28-29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Lem’s teaching and Pla’s teaching to Robertson’s system in order to display content to a consumer in a browser window at a time after the consumer event that triggered and further to allow for a check to confirm that a consumer has completed reading a content or answering a survey or other possibly long activity before beginning the delay.

	Claims 27, 34, are rejected under 35 U.S.C. 103 as being unpatentable over Robertson in view of Hoagland and Lem and further in view of  Kane et al ( or hereinafter “Kane”) (US 20130013749).
	As to claims 27, 34, Robertson does not explicitly teach the claimed limitation, wherein the first user is a new user of the application or service and the first user engagement content is an introductory guide for the application or service.  
	Kane teaches a user is a new user of a service (paragraph 104) and  types of tools, such as a getting stared guide, a developer guide, and/or online documentation as an introductory guide, may additionally be made available for the personalization web service  (paragraph 108).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kane’s teaching to Robertson’s system in order to enable some web service users to immediately supply the web service with sufficient information to generate meaningful item associations and further to provide the end user with links to additional content of interest on the web site.

Claims 27, 34, are rejected under 35 U.S.C. 103 as being unpatentable over Robertson in view of Hoagland and Lem and further in view of  Zapantis et al (or hereinafter “Zap”) (US 20160006774).
As to claims 27, 34, Robertson does not explicitly teach the claimed limitation, wherein the first user is a new user of the application or service and the first user engagement content is an introductory guide for the application or service.  
Zap teaches a user is a new user of ta lifestyle management system (paragraph 110) and content of menu that includes menus 7215, 7220, 7225 as an introductory guide for a service (fig. 76, paragraph 60).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Zap’s teaching to Robertson’s system in order to allow a user to quickly access various portions of the benefits related information and further to  improve the efficiency of accessing and organizing lifestyle resources by gathering one or more user preferences and measuring the user's engagement with the provided resources.






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169